DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/27/22 has been approved.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “inlet of the enclosed particle sorting module” in claim 21; the “flow cytometer” in claim 21; and “internal surface” in claim 25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings were received on 5/27/22 are entered in-part.  1) The replacement sheet of figure 2 and figure 3 are OK to enter; 2) the new figures 4-6 are not entered because they introduce new matter to the disclosure, for example, a plurality of elements disclosed in the figures 4-6 are not supported by the original disclosure.

Specification
The amendment filed 5/27/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a. Figures 4-6 are not supported by the original disclosure.
b. The new paragraphs inserted into the specification are not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claim 25, 27-29, 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations “wherein the particle sorting module is configured to minimize contact of the waste stream with at least one internal surface of the particle sorting module, wherein the at least one internal surface comprises an internal surface of the first outlet” introduce new matter into the disclosure because:
a. Nowhere in the original disclosure teaches that there is more than one internal surface of the particle sorting module.
b. Nowhere in the original disclosure teaches that the at least one internal surface comprises an internal surface of the first outlet.
c. Claims 27-29, 31-35 are dependent from claim 25; therefore, inherit the deficiency of claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23, 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (9,592,483) (of record) in view of Frank et al (JP-2009154147A).
Regarding claim 21, figure 3 of Fox et al below discloses a fluid mixing and rinsing system for a flow cytometer comprising: a flow cell (i.e., injector needle 352 and nozzle 342); a sample input module (354) fluidically coupled to an inlet (figure 3, not labeled) of the flow cell; a waste reservoir (i.e., de-bubble tube 360, valve 373, waste pump 380 and waste container 382) fluidically coupled to first outlet (figure 3, not labeled) of the flow cell.

    PNG
    media_image1.png
    598
    845
    media_image1.png
    Greyscale

Fox et al does not teach that the sample is a particulate sample; however, such the feature is known in the art as taught by Frank et al.
Frank et al, from the same field of endeavor, discloses a plurality of deflection plates for use in a flow-type particle sorting system such as sorting flow cytometer is used to sort particles a particulate sample such as molecules, analyte-bound beads or individual cells in fluid suspension (see “BACKGROUND-ART” section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Fox et al for detecting the particulate sample such as molecules or cells as suggested by Frank et al because it does not matter what type of samples the device would function in the same manner. 
Fox et al does not teach that an enclosed particle sorting module having a sort chamber comprising a droplet deflector and a sorted particle collection system fluidically coupled to a second outlet of the enclosed particle sorting module; and wherein the flow cytometer is configured to control aerosol content in the sort chamber; however, such the feature is known in the art as taught by Frank et al.
Frank et al, from the same field of endeavor, discloses a plurality of deflection plates for use in a flow-type particle sorting system in which the flow cytometer comprising an enclosed particle sorting module (602) having a sort chamber (601) comprises a drop deflector (60) (see “Surrounded sort chamber” and “Enclosed sort chamber” sections and figures 6-9, for example, figure 6 below).
 
    PNG
    media_image2.png
    587
    365
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow cell of Fox et al by an enclosed particle sorting module as taught by Frank et al for the purposes of analyzing, sorting, or detecting particles; a substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 23, Fox et al teaches that the sorting particles are cells (column 1, lines 35-50).
Regarding claim 25, as seen from figure 3 of Fox et al and figure 6 of Frank et al above, the use of the enclosed particle sorting module (342, 352) and the waste collector (364), waste tube (362) and waste container (382) for collecting all the fluid from stream (366) are separated from the particle sorting module; thus, it is configured to minimize contact of a waste stream (inside waste tube 362) with an internal surface of the particle sorting module and the waste stream (inside waste tube 362) exit through the first outlet (nozzle orifice) without contacting a wall of the first outlet.
Regarding claim 33, Fox et al teaches the use of an enclosed particle sorting module (i.e., nozzle 342 and injector needle 352); a sample input module (354) fluidically coupled to an inlet (figure 3, not labeled) of the enclosed particle sorting module (342, 352).

Claims 22, 24, 27-28, 31-32, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al and Frank et al as applied to claims 21 and 25 above, and further in view of Lofstrom et al (10,221,844) (of record).
Regarding claims 22, 28, Fox et al does not teach the use of a temperature controller, for example, using a heater in the flow cytometer is configured to control humidity and maintain a temperature above dew point in the sort chamber.
Lofstrom et al teaches that the use of a sensor (138) in the fluid handling system (100) for sensing or controlling the variations of temperature (column 23, lines 17-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fox et al a temperature sensor (i.e., heater) for controlling the temperature of the sort chamber, for example, controlling the humidity and maintaining temperature above dew point; thus, increase the accuracy of the measurement.
Regarding claim 27, Lofstrom teaches that the nozzle orifice having a diameter of 85 microns; however, the other nozzle orifice diameters may be suitable (column 4, lines 61 -67). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use include in Fox et al and Lofstrom et al an outlet’s diameter from 5-10mm whichever suitable for the device.
Regarding claims 24 and 31-32, Fox et al does not teach that the flow cytometer is sterile; however, such a feature is known in the art as taught by Lofstrom et al.
Lofstrom et al, from the same field of endeavor, teaches that the working fluid flow system (130) in which the working fluid supply (132) may be fully enclosed and sealed against contamination, such that a sterile environment is provided and maintained (column 7, lines 33-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to operate the working fluid flow system of Fox et al in a sterile environment as taught by Lofstrom et al, thus the system can be prevented from the contamination.
Regarding claims 34-35; Lofstrom et al teaches the use of a collection container (26) having a sort tube (126) in droplet receiving relationship with the second outlet (64); and a sample output (124) operatively coupling a cell collection location of the collection container (26) to a mating connection for an evacuated receiving container (54) (figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the collection container of Fox et al as taught by Lofstrom et al because they would function in the same manner.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al and Frank et al as applied to claim 25 above, and further in view of Davidson et al (5,574,232) (of record).
Regarding claim 29; both Fox et al and Frank et al disclose all the features of the present invention (see claim 25 above) except for the use of a housing which comprises a proximal end and a distal end and a wall therebetween, the wall comprising an aligner for aligning the housing within the flow cytometer; a flow cell nozzle positioned at the proximal end of housing, the flow cell nozzle comprising an orifice; and a sample interrogation region in fluid communication with the flow cell nozzle orifice.
Davidson et al, from the same field of endeavor, figures 1 -2 below discloses flow through sample cell (28) in which a housing (34) which comprises a proximal end (42) and a distal end (44) and a wall (36) therebetween, the wall (36) comprising an aligner for aligning the housing within the flow cytometer (i.e., a longitudinally extending flow channel 60 formed in the flow control body 48 is in registry with the pairs of axes L, L’ and is also aligned with a flow opening 62 formed in the first end wall 42 of the housing 34) (column 4, lines 40-51).

    PNG
    media_image3.png
    770
    582
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fox et al and Frank et al a housing and a aligner as taught by Davidson et al for the purpose of aligning the axis of the particle sorting module with the axis of the flow fluid. The rationale for this modification would have arisen from the fact the using such housing and aligner would make sure that all the sample fluid are passing through the detection region.

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.
a. The Terminal Disclaimer filed on 5/27/22 are accepted.
	b. The drawings filed on 5/27/22 are approved in-part. Figures 2-3 are OK to enter.
	c. New drawings (figures 4-6) introduce new matter into the disclosure because the elements show in figures 4-6 are not supported by the original disclosure. For example, in figure 4, the outer wall 401, three ball tipped pin protrusion aligners 401a, 401b, 401c, electrical connector pins 402a-402e, etc…. are not supported; in figure 5, housing 501, deflector plates 502a and 502b, proximal end 503, distal end 504, etc.. are not supported; and in figure 6, outer walls 601, aligners 601-601c, flow nozzle 602, interrogation region 603, etc… are not supported by the original disclosure.
	d. Regarding the amendment to the specification, except the amendment to the specification at page 40, lines 24-26; all of the paragraphs corresponding to the figures 4-6 are also not supported by the original disclosure.
	e. Applicant’s amendment to claim 21 in which the new limitation “particulate sample” is well known in the art as taught by Frank et al above.
f. With respect to claim 21, applicant argues that the references do not teach the limitation “an enclosed particle sorting module having a sort chamber comprising a droplet deflector”; however, this limitation is taught by Frank et al as mentioned above.
h. Claim 2 is obvious over the combination of Fox et al and Frank et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 1, 2022